Affirmed as Reformed and Memorandum Opinion filed March 6, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00264-CR

                       TERRY LEE BAGLEY, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1364009

                 MEMORANDUM                      OPINION


      A jury convicted appellant of aggravated assault against a public servant
with a deadly weapon. On March 13, 2013, the trial court sentenced appellant to
confinement for fifteen years in the Institutional Division of the Texas Department
of Criminal Justice. Appellant filed a notice of appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirement of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991). As of this date, no
pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      However, the judgment fails to reflect appellant pled true to the
enhancement allegation. Accordingly, we reform the judgment of conviction to
reflect that appellant entered a plea of true to the enhancement allegation. See Tex.
R. App. P. 43.2. As reformed, the judgment of the trial court is affirmed.



                                      PER CURIAM



Panel consists of Justices McCally, Busby and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2